UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No. 0-20260 IntegraMed America, Inc. (Exact name of Registrant as specified in its charter) Delaware 06-1150326 (State or other jurisdiction of incorporation or organization) (IRS employer identification no.) Two Manhattanville Road Purchase, NY (Address of principal executive offices) (Zip code) (914) 253-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated filer¨ Accelerated Filerx Non-Accelerated filer¨ Smaller Reporting Company¨ Indicate by check mark whether the registrant is a shell company (as defined in rule 12b-2 of the Exchange Act).Yes¨Nox The aggregate number of shares of the Registrant’s Common Stock, $.01 par value, outstanding on May 1, 2011 was approximately 11,822,961. INTEGRAMED AMERICA, INC. FORM 10-Q TABLE OF CONTENTS Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Operations for the three-month periods ended March 31, 2011 and 2010 (unaudited) 4 Consolidated Statements of Shareholders’ Equity for the three-month period ended March 31, 2011 (unaudited) 5 Consolidated Statements of Cash Flows for the three-month periods ended March 31, 2011 and 2010 (unaudited) 6 Notes to Consolidated Financial Statements 7-13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14-22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings 24 Item 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults Upon Senior Securities 24 Item 4. (Removed and Reserved) 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 CERTIFICATIONS PURSUANT TO RULE 13A-14(A), AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBITS CERTIFICATIONS PURSUANT TO 18 U.S.C. § 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 EXHIBITS 2 INTEGRAMED AMERICA, INC. CONSOLIDATED BALANCE SHEETS (All amounts in thousands, except per share and share amounts) March 31, December 31, (unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ Patient and other receivables, net Deferred taxes Other current assets Total current assets Fixed assets, net Intangible assets, Business Service Rights, net Goodwill Trademarks Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Current portion of long-term notes payable and other obligations Due to Fertility Medical Practices Attain IVF deferred revenue and other patient deposits Total current liabilities Deferred and other tax liabilities Long-term notes payable and other obligations Total liabilities Commitments and Contingencies Shareholders’ equity: Common Stock, $.01 par value – 20,000,000 shares authorized at March 31, 2011 and at December 31, 2010,11,860,169 and 11,735,339 issued at March 31, 2011 and December 31, 2010, and 11,822,961 and 11,728,491 shares outstanding at March 31, 2011 and December 31, 2010, respectively Capital in excess of par Other comprehensive loss ) Treasury stock, at cost – 37,208 and 6,848 shares at March 31, 2011 and December 31, 2010 respectively ) Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to consolidated financial statements. 3 INTEGRAMED AMERICA, INC CONSOLIDATED STATEMENTS OF OPERATIONS (all amounts in thousands, except per share amounts) (unaudited) For the Three-month period ended March 31, Revenues, net Attain Fertility Centers $ Vein Clinics Total revenues Costs of services and sales Attain Fertility Centers Vein Clinics Total costs of services and sales Contribution Attain Fertility Centers Vein Clinics Total contribution General and administrative expenses Interest income ) Interest expense Total other expenses, net Income before income taxes Income tax provision Net income $ $ Basic and diluted net earnings per share of Common Stock Basic earnings per share $ $ Diluted earnings per share $ $ Weighted average shares – basic Weighted average shares - diluted See accompanying notes to consolidated financial statements. 4 INTEGRAMED AMERICA, INC. CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (all amounts in thousands) (unaudited) Common Stock Treasury Shares Shares Amount Capital in Excess of Par Accumulated Comprehensive Income (loss) Shares Amount Retained Earnings Total Equity Balance at December 31, 2010 $ $ $ ) (7 ) $ ) $ $ Stock awards granted, net 1 (1 ) — (30 ) (266 ) — (266 ) Restricted stock award and stock option expense amortization — Stock options exercised 15 1 39 (7 ) — — — 33 Unrealized gain on hedging transaction, net — — — 20 — — — 20 Tax effect of equity transactions — — 30 — 30 Net income for the three months ended March 31, 2011 — Balance at March 31, 2011 $ $ $ ) (37 ) $ ) $ $ See accompanying notes to consolidated financial statements. 5 INTEGRAMED AMERICA, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (all amounts in thousands) (unaudited) For the Three-month period ended March 31, Cash flows from operating activities Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities: Depreciation and amortization Deferred income tax provision 28 Stock-based compensation Changes in assets and liabilities — Decrease (increase) in assets Patient and other accounts receivable ) ) Other current assets (1,437 ) ) Other assets ) (Decrease) increase in liabilities Accounts payable ) ) Accrued liabilities ) Due to fertility medical practices Attain IVF Deferred revenue and other patient deposits Net cash provided by operating activities Cash flows from investing activities: Purchase of business service rights (2,377 ) — Purchase of fixed assets, net (4,150 ) (1,770 ) Net cash used in investing activities (6,527 ) (1,770 ) Cash flows from financing activities: Debt repayments (917 ) (915 ) Common Stock transactions, net — Proceeds from stock option exercises 39 24 Net cash provided by (used in) financing activities (878 ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental Information: Interest paid Income taxes paid 81 See accompanying notes to consolidated financial statements. 6 INTEGRAMED AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 — INTERIM RESULTS: The accompanying unaudited consolidated financial statements have been prepared in accordance with the instructions of the Securities and Exchange Commission(SEC) rules related to Form 10-Q and, accordingly, do not include all of the information and footnotes required by generally accepted accounting principles for complete consolidated financial statements.In the opinion of management, the accompanying unaudited interim consolidated financial statements contain all adjustments (consisting only of normal recurring accruals) necessary to present fairly the consolidated financial position at March 31, 2011, and the consolidated results of operations and cash flows for the interim periods presented.Operating results for the interim period are not necessarily indicative of results that may be expected for the year ending December 31, 2011.These consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in IntegraMed America, Inc.’s Annual Report on Form 10-K filed with the SEC for the year ended December 31, 2010. NOTE 2 — EARNINGS PER SHARE: The reconciliation of the numerators and denominators of the basic and diluted earnings per share computations for the three month periods ended March 31, 2011 and 2010 is as follows (000's omitted, except for per share amounts): For the three-month period ended March 31, Numerator Net Income $ $ Denominator Weighted average shares outstanding (basic) Effect of dilutive options and warrants 54 52 Weighted average shares and dilutive potential Common shares (diluted) Basic earnings per share $ $ Diluted earnings per share $ $ For the three months ended March 31, 2011 and 2010, options to purchase approximately 36,000 and 128,000 shares of common stock, respectively, were excluded from the computation of diluted earnings per share as the exercise price of the options was above the average market price of the shares of common stock. As of March 31, 2011, there were 11,860,169 shares of common stock issued of which 11,822,961 were outstanding and 37,208 held as treasury shares.As of December 31, 2010, there were 11,735,339 shares of common stock issued of which 11,728,491 were outstanding and 6,848 held as treasury shares. NOTE 3 ¾ SEGMENT INFORMATION: In July 2010, we consolidated our Fertility Centers Division and our Consumer Services Division into one operating segment, the Attain Fertility Centers Division (AFC). This consolidation resulted in a reduction from three operating segments to two, our current Attain Fertility Centers and our Vein Clinics divisions. This consolidation was done to reflect the integrated goals, resources and management shared by the former Fertility Centers and Consumer Services divisions. 7 INTEGRAMED AMERICA, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Performance by segment, for the three month periods ended March 31, 2011 and 2010 are presented below (000’s omitted): Attain Fertility Centers Vein Clinics Corp G&A Consolidated For the three months ended March 31, 2011 Total Revenues, net $ $ $
